ez department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c state d organization e state statute f organization g name dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b in c your articles state you are a charitable or religious corporation as defined in e they also state that in the event you dissolve or terminate at any time your assets become the sole property of d you believe you are exempt under sec_501 of the code but our records show you are exempt under sec_501 of the code as of b you are current with all form_990 filings you submitted form_1023 to change your status to be recognized as exempt under sec_501 of the code your mission is to support and supplement the charitable works of d and to facilitate the fraternal civic and social pursuits of f you are a membership_organization your bylaws state in article iii that your members are all members of f that are in good standing your bylaws additionally indicate that your members elect your board_of directors your primary activity is the operation of a banquet center doing business as g the banquet center is rented to the general_public for such events as weddings events associated with weddings including rehearsal dinners showers luncheons parties and business events the facility can be configured to the needs of the clients including a classroom and a theater you offer numerous packages that can be tailored to the clients and the pricing will vary greatly from client to client per each person’s individual needs for their event catering is also available through your preferred caterers to all clients you offer several wedding packages which can be customized according to the client’s wishes you have basic rates and charge additional fees for drink packages and other amenities such as the use of your patio and the lounge as well as specialty glassware and specialty beverages for your business events you offer customized seating styles and can accommodate a few hundred these packages may include meeting room tables chairs and wireless internet and are generally offered in half day and full_day increments these clients can also pay an additional fee for audio video services and other amenities you publicize g primarily on your web site which contains details of the numerous available event packages and fee schedules the website enables potential clients to download detailed brochures on the various packages you offer for such events as weddings business meetings and parties and the fee schedules your website also has photos of the various available amenities and emphasizes the amenities are offered at an affordable price to emphasize your customer service the website solicits testimonials from satisfied clients emphasizing the pricing and services offered you have a salaried full time banquet facility operations manager who is responsible for g’s day to day operations the duties consist of contracting with clients for rental of the facility reporting to your board_of directors and advising the board_of all maintenance needs and making recommendations for improvements the facility may need in addition to the base pay the operations manager may receive a receive a monthly commission based on the monthly invoicing of hall rental revenue you wrote this percentage considers the modest level of base pay compensation and adds an incentive component to the compensation package in addition upon the review of overall financial results your board at its discretion may provide another annual bonus in the range of of total compensation your income statement also shows you hire independent contractors and members are encouraged to volunteer at g to keep costs down ninety nine percent of your income came from fees earned from g’s operations expenses were for its operating_expenses such as salaries of your expenses interest_expense of your expenses advertising of your expenses and cost of sales of your expenses charitable_contributions were of your expenditures you also indicated your facility is debt financed finally your other activity is a weekly bingo_game which is conducted by your volunteer member bingo committee your financial information shows you have only conducted this activity for one year law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt letter rev catalog number 47630w sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes lessening of the burdens of government sec_1_501_c_3_-1 states an organization may qualify for tax exemption under sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purpose sec_2 and also if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code revrul_64_182 1964_1_cb_186 - a corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes held the corporation is deemed to meet the primary purpose test of sec_1 c - e of the income_tax regulations and to be entitled to exemption from federal_income_tax as a corporation organized and operated exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code of where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected letter rev catalog number 47630w costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 76_tc_380 t c the court held that a not-for-profit corporation that owned and operated a mountain lodge as a religious retreat facility and made available to lodgers recreational and social activities comparable to activities offered by vacation resorts does not qualify for tax-exempt status as an organization described under sec_501 of the code in easter house v u s ci ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house ci ct pincite in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses a substantial nonexempt commercial purpose airlie foundation v commissioner in the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated d d c the relied supp court on 2d f among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law you are not operated for exempt purposes consistent with sec_501 of the code your activities consist of operating a commercial banquet center you operate in a manner consistent and in competition with other banquet centers letter rev catalog number 47630w you do not meet the provisions stated in sec_1_501_c_3_-1 because your assets upon dissolution are dedicated to a specifically named entity which does not guarantee that they will be distributed for one or more exempt purposes described in sec_501 of the code you are not operating exclusively for charitable purposes as required under sec_1 c - c your primary activity is the operation of a banquet center available for a fee to the general_public rental fees are paid_by anyone using it as provided in sec_1_501_c_3_-1 you have not established that your operations accomplish exclusively charitable purposes operating as a banquet center for a fee on a regular and continuous basis is an unrelated_trade_or_business for profit within the meaning of sec_513 of the code pursuant to sec_1_501_c_3_-1 you do not meet the requirements for recognition of tax exemption under sec_501 of the code as your primary purpose is the operation of an unrelated_trade_or_business for profit within the meaning of sec_513 of the code unlike the organization in revrul_64_182 you do not restrict the rental of your banquet center to other sec_501 exempt_organizations maintaining and renting a banquet center to members of the general_public does not further a recognized sec_501 purpose while you have made charitable_contributions this has been less than of your total revenue in addition your primary activity would remain the operation of a banquet center for rent by the general_public as the court found in better business bureau of washington d c v u s the presence of a single substantial non-exempt purpose will preclude exemption regardless of the number of other exempt_activities your operations are like those of the organization described in arlie foundation inc as the owner and operator of a banquet center you are in direct competition with other banquet centers who provide services to members of the public for a fee the fees you charge are customary to those of the industry in addition you will advertise your services on the internet and use marketing methods common to for-profit businesses you have received less than of your total revenue from public donations or grants and are almost solely funded by fees you have a paid banquet manager and contract labor as needed thus you meet most of the factors provided in airlie foundation inc indicating that you are operated for a substantial nonexempt commercial purpose you are like the organizations described in b s w group inc easter house schoger foundation and living faith because you are operating for a substantial nonexempt commercial purpose rather than for a tax-exempt purpose you are open to the general_public during regular business hours and the rental of the banquet center is available to anyone in the general_public you use your rental income to pay for the cost of sales the upkeep of your facility the employment of staff and the making of interest payments on debt this is an activity normally carried on by for-profit businesses therefore you conduct the activity in a manner similar to for profit businesses and are in direct competition with such businesses conclusion based on the information submitted you have failed to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations therefore based on the administrative record you fail to qualify for exemption under sec_501 letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
